Gillen, J.

This is a petition to establish a consolidated report, after findings for Clifton R. Williams.
Petitioner Shagoury filed a consolidated draft report (May 12, 1965) (Consolidated *183report No.i). The trial judge recommended changes in report No. i.
Petitioner Shagoury then filed a consolidated draft report No. 2 on June 18, 1965.
Both consolidated draft reports were disallowed as “wholly inadequate”.
This petition seeks to establish .consolidated draft report No. 2.
The petition is objected to by reason of the fact that it seeks to establish petition No. 2 as distinguished from petition No. 1.
Bolster, C. J.,
who had sponsored and fostered and growth of the Appellate Division of this court, said in Mitchell v. Boston Elevated Railway, 47 App. Div. 11 (where the facts were somewhat similar to the instant case in that there were two reports and the petitioner sought to establish report No. 2.):
“There is no provision in the rules for such procedure. These rules are modeled upon the established methods for proof of bills of exceptions.
“The underlying proposition of every such petition is that within the time allowed the petitioner filed a draft stating with substantial truth the exception saved, with its supporting evidence, verified by oath, in such form as the judge ought to have allowed. If disallowed it is that draft which is to be set up by petition.” See: Allen v. Goodman, 28 App. Div. 327, B.M.C.
We cannot establish report No. 2 as requested by the petitioner. Lasell v. Director of Div. of Employment Security, 325 Mass. *18423; Graustein, Petr., 304 Mass. 679; Money Weight Scale Co., Petr., 225 Mass. 473, 476; Hinchley v. Boston Elev. Ry. Co., 53 App. Div. BMC, 370.
Sidney M. Blumenthal of Boston for the Petitioner.

Petition denied.